John Hancock Financial Services U.S. Wealth Management Congress Street Boston, MA 02210 663-4324 Fax: (617) 663-2196 E-Mail: nkolokithas@jhancock.com Name: Nicholas J. Kolokithas Title: Assistant Vice President and Senior Counsel September 1, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: John Hancock Investment Trust (the “Trust”), on behalf of: John Hancock Balanced Fund, John Hancock Global Opportunities Fund, John Hancock Large Cap Equity Fund, John Hancock Small Cap Intrinsic Value Fund, and John Hancock Sovereign Investors Fund File Nos. 002-10156; 811-00560 CERTIFICATION UNDER RULE 497(j) Ladies and Gentlemen: Pursuant to paragraph (j) of
